Case 4:18-cv-00673-ALM Document 29 Filed 01/18/19 Page 1 of 27 PageID #: 115




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION

AMERICAN PATENTS LLC,
                                         CIVIL ACTION NO. 4:18-cv-673-ALM
     Plaintiff,

       v.                                JURY TRIAL DEMANDED

LG ELECTRONICS INC., LG
ELECTRONICS U.S.A., INC., LG
ELECTRONICS MOBILECOMM U.S.A.,
INC., and LG ELECTRONICS
ALABAMA, INC.,

     Defendants.




  AMERICAN PATENTS’ OPPOSITION TO LG’S MOTION TO DISMISS UNDER
            FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6)
Case 4:18-cv-00673-ALM Document 29 Filed 01/18/19 Page 2 of 27 PageID #: 116




                                                      TABLE OF CONTENTS
I.        INTRODUCTION ....................................................................................................................1

II. LEGAL STANDARD FOR MOTIONS TO DISMISS UNDER RULE 12(b)(6) ..................2

III. AMERICAN PATENTS SUFFICIENTLY PLEADED DIRECT INFRINGEMENT ...........3

     A.         The Direct Infringement Allegations Meet the Pleading Requirements .......................... 3

     B.         LG’s Additional Arguments Regarding the ‘655 Patent and the ‘090 Patent Are
                Unpersuasive .................................................................................................................... 6

IV. THE WELLS PATENTS ARE VALID UNDER SECTION 101 ...........................................8

     A.         The Wells Patents Are Not Directed to an Abstract Idea Under Step 1........................... 8

     B.         The Wells Patents Disclose Several Inventive Concepts Under Step Two ................... 13

     C.         LG Inappropriately Analyzes Only One Claim Per Patent ............................................ 14

     D.         LG’s Cases are Inapposite .............................................................................................. 15

     E.         Fact Issues Preclude Dismissal on the Pleadings ........................................................... 15

V. AMERICAN PATENTS SUFFICIENTLY PLEADED INDIRECT INFRINGEMENT .....16

VI. AMERICAN PATENTS SUFFICIENTLY PLEADED WILLFULNESS............................20

     A.         American Patents Plausibly Alleged That LG Intentionally Infringed .......................... 20

     B.         Pre-Suit Knowledge Is Not Required to State a Claim for Willfulness ......................... 21

     C.         Even If Pre-Suit Knowledge Is Required, It Was Adequately Alleged Here ................ 22

VII. IF NECESSARY, LEAVE TO AMEND SHOULD BE GRANTED....................................23

VIII. CONCLUSION ...................................................................................................................24
Case 4:18-cv-00673-ALM Document 29 Filed 01/18/19 Page 3 of 27 PageID #: 117




I.     INTRODUCTION

       American Patents’ original complaint in this case alleged that LG infringed five patents. 1

LG has moved to dismiss the complaint for failure to state a claim of direct and indirect

infringement, for patent ineligibility under Section 101, and for failure to state a claim of willful

infringement.

       LG’s challenge to American Patents’ direct and indirect infringement allegations should

be rejected. As to direct infringement, American Patents alleged infringement of specific claims

by specific LG products, providing cites to LG websites showing accused products. American

Patents alleged that LG’s products meet each element of specific claims. And American Patents

identified certain features of the accused instrumentalities involved in the infringement. As to

indirect infringement, American Patents plausibly alleged knowledge of the patents both from

the filing of the suit and earlier. American Patents specifically pleaded that LG induced

infringement by, among other things, distributing instructions that guide users to use the products

in an infringing manner. And American Patents also specifically pleaded that the accused

products have special features that have no substantial use other than uses that infringe the

asserted patents, providing examples of such features. These allegations provide fair notice of

American Patents’ claims against LG and the grounds on which they rest, thereby putting LG on

notice as to what it must defend.

       LG’s challenge to American Patents’ willfulness allegations should also be rejected.

Contrary to LG’s arguments, pre-suit knowledge of the asserted patents need not be alleged to




       1
         The five asserted patents are U.S. Patent Nos. 7,373,655 (“the ‘655 Patent”), 7,934,090
(“the ‘090 Patent”), 8,668,584 (“the ‘584 Patent”), 9,116,543 (“the ‘543 Patent”), and 9,606,674
(“the ‘674 Patent”).
                                                  1
Case 4:18-cv-00673-ALM Document 29 Filed 01/18/19 Page 4 of 27 PageID #: 118




state a claim for willfulness. And even if pre-suit knowledge were required, the complaint

sufficiently alleges willfulness.

         Finally, LG’s two-and-a-half-page challenge under Section 101 should also be rejected,

as the Wells Patents are not directed to an abstract idea and provide an inventive concept under

Alice.

II.      LEGAL STANDARD FOR MOTIONS TO DISMISS UNDER RULE 12(b)(6)

         A motion to dismiss under Rule 12(b)(6) is a “purely procedural question,” so the Federal

Circuit applies the law of the regional circuit. CoreBrace LLC v. Star Seismic LLC, 566 F.3d

1069, 1072 (Fed. Cir. 2009). In the Fifth Circuit, such motions “are viewed with disfavor and are

rarely granted.” Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009).

         Rule 8(a) requires only a “short plain statement of the claim” sufficient to give the

defendant fair notice of what act is being accused. Fed. R. Civ. P. 8(a). In deciding a motion to

dismiss for failure to state a claim, the Court must accept all well-pleaded factual allegations as

true and interpret the complaint in the light most favorable to the plaintiff. Snow Ingredients, Inc.

v. SnoWizard, Inc., 833 F.3d 512, 520 (5th Cir. 2016). Despite the facial simplicity of these

requirements, the Supreme Court explained in Bell Atl. Corp. v. Twombly that the plaintiff must

allege “enough facts to state a claim to relief that is plausible on its face.” 550 U.S. 544, 570

(2007). The plausibility standard, however, “is not akin to a ‘probability requirement,’ but it asks

for more than a sheer possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). In general, the standard “simply calls for enough facts to raise a reasonable

expectation that discovery will reveal evidence of [the claim].” Twombly, 550 U.S. at 545.

         A complaint for direct patent infringement “must explicitly plead facts to plausibly

support the assertion that a defendant ‘without authority, makes, uses, offers to sell, or sells any


                                                  2
Case 4:18-cv-00673-ALM Document 29 Filed 01/18/19 Page 5 of 27 PageID #: 119




patented invention during the term of the patent.’” Uniloc USA, Inc. v. Avaya Inc., No. 6:15-CV-

01168-JRG, 2016 WL 7042236, at *2 (E.D. Tex. May 13, 2016).

III.   AMERICAN PATENTS SUFFICIENTLY PLEADED DIRECT INFRINGEMENT

       A.      The Direct Infringement Allegations Meet the Pleading Requirements

       American Patents has met the Twombly and Iqbal pleading requirements to support a

plausible claim of direct infringement. LG argues, wrongly, that American Patents has not met

those requirements for any of the asserted patents because the infringement allegations do not

spell out in detail how claim elements map to the accused products. (Mtn. at 6-8, 10-11). For

example, with respect to the ‘655 Patent and the ‘090 Patent, LG complains that “the complaint

makes no attempt to match the component pieces of the claim to elements of the accused

products.” Id. at 6. Likewise, for the ‘584 Patent, the ‘543 Patent, and the ‘674 Patent, LG argues

that “the complaint does not include any factual allegations about what the specific motion

sensing device, location sensing device, and controller are.” Id. at 11.

       From these arguments, it is apparent that even a probability standard would not satisfy

LG, much less the plausibility actually required by Twombly. It seems that nothing short of

element-by-element infringement contentions actually proving infringement would be enough to

satisfy LG at the pleadings stage.

       But this is not what the law requires. Uniloc USA, 2016 WL 7042236 at *2. If an

element-by-element analysis were required, the Local Patent Rules requiring infringement

contentions would be superfluous. Id. While this Court has not announced “a floor for the direct

infringement standard,” it has held that the pleading requirement is met where the plaintiff: (1)

alleges a specific product infringes a specific claim; (2) alleges the product meets all the

elements of a specific claim; and (3) incorporates by reference a website illustrating the accused


                                                  3
Case 4:18-cv-00673-ALM Document 29 Filed 01/18/19 Page 6 of 27 PageID #: 120




product. Dynocom Indus. v. Mainline Automotive Equip. Pty. Ltd., No. 2:16-cv-00553, Dkt. No.

45, at 4 (E.D. Tex. Feb. 14, 2017).

       Here, American Patents has provided all of this, and more. LG cannot credibly claim that

it does not know what the claim is and what it has to defend. Indeed, American Patents’

allegations against LG go well beyond what this Court found sufficient in Dynocom. For

instance, as to each of the patents, American Patents has:

       (a)     alleged that specific LG products infringe specific claims (see, e.g., Dkt. 1
               at ¶¶ 18, 19, 30, 31 (identifying the LG G7 Thinq as a specific product that
               infringes Claim 5 of the ‘655 Patent and Claim 1 of the ‘090 Patent); and ¶¶
               41, 42, 52, 53, 63, 64 (identifying the LG G7 Thinq as a specific product
               that infringes Claim 1 of the ‘584 Patent, Claim 1 of the ‘543 Patent, and
               Claim 1 of the ‘674 Patent));

       (b)     alleged that those LG products meet each element of specific claims (see,
               e.g., Dkt. 1 at ¶¶ 20-24, 32-35 (allegations regarding each element of Claim
               5 of the ‘655 Patent and Claim 1 of the ‘090 Patent); and ¶¶ 43-46, 54-57,
               65-68 (allegations regarding each element of Claim 1 of the ‘584 Patent,
               Claim 1 of the ‘543 Patent, and Claim 1 of the ‘674 Patent));

       (c)     incorporated by reference websites illustrating the accused LG products
               (see, e.g., Dkt. 1 at ¶¶ 18, 30, 41, 44, 45, 46, 52, 55, 56, 57, 63, 66, 67, 68
               (referencing, as sources, https://www.lg.com/us/mobile-phones/g7-thinq,
               https://www.lg.com/us/support-mobile/lg-LGG710PM,
               https://www.lg.com/us/mobile-phones/g7-thinq/specs,                        and
               https://www.lg.com/us/support/product-help/CT10000027-
               1396394190468-features#));

       (d)     included screenshots to help identify the accused products involved in LG’s
               infringement (see, e.g., Dkt. 1 at ¶¶ 18, 30, 41, 44, 45, 46, 52, 55, 56, 57,
               63, 66, 67, 68 (screenshots of the LG G7 Thinq products and of materials
               describing them)); and

       (e)     identified features of the accused products involved in LG’s infringement
               (see, e.g., Dkt. 1 at ¶¶ 18, 30, 41, 52, 63 (identifying “allow[ing] for
               initiation and/or control of Internet streamed content,” and “allow[ing] for
               advanced virtual input” of the accused products involved in the
               infringement)).




                                                 4
Case 4:18-cv-00673-ALM Document 29 Filed 01/18/19 Page 7 of 27 PageID #: 121




       As the preceding paragraphs show, American Patents has more than satisfied Rule 8’s

requirements for “a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). American Patents is only required to present “enough fact[s] to

raise a reasonable expectation that discovery will reveal” that LG is liable for patent

infringement. See Twombly, 550 U.S. at 556; see also Disc Disease Solutions Inc. v. VGH

Solutions, Inc., 888 F.3d 1256, 1260 (Fed. Cir. 2018) (reversing dismissal of complaint where

allegations “specifically identified the three accused products” and alleged that the products

“meet ‘each and every element of at least one claim’”); Salazar v. HTC Corp., No. 2:16-cv-

01096-JRG-RSP, 2018 WL 1310007 at *2 (E.D. Tex. Feb. 14, 2018) (“this Court has previously

recognized that an allegation a specific accused product or system infringes a patent is sufficient

to meet the pleading requirements of the rules, and a plaintiff need not allege what specific

components, features, or capabilities infringe”), adopted, 2018 WL 1306615 (Mar. 13, 2018).

       LG attempts to distinguish the Federal Circuit’s decision in Disc Disease, arguing that

because the technology in the present case is more complicated than the inflatable spinal brace in

Disc Disease, more detailed infringement allegations are required here. (Mtn. at 7-8) (citing

Disc Disease, 888 F.3d at 1260). Even if that were so, the infringement allegations for one

patent in Disc Disease, which the Federal Circuit held were sufficient, consisted entirely of an

attached picture and two paragraphs with little detail:

               14. The infringing acts include, but are not limited to, using, causing to
           be used, making, causing to be made, importing, causing to be imported,
           offering to sell, causing to be offered for sale, selling, and/or causing to be
           sold, products, including an inflatable belt for use with support panels and
           marketed as the “DBB 3500”, that infringe at least one claim of the ‘113
           Patent in this judicial district and elsewhere within the United States.

               15. Defendants are liable for infringement of the ‘113 Patent pursuant
           to 35 U.S.C. § 271. By way of example, and without limitation,
           Defendants products, including the DBB 3500 meet each and every

                                                 5
Case 4:18-cv-00673-ALM Document 29 Filed 01/18/19 Page 8 of 27 PageID #: 122




            element of at least one claim of the ‘113 Patent, either literally or
            equivalently. A non-limiting example of such product is shown in the
            photograph of the packaging of the DBB 3500 attached as Exhibit C.

(Ex. 1, Disc Disease Complaint at ¶¶ 14-15) (emphasis added). Here, as noted above, American

Patents has gone above and beyond what was found sufficient in Disc Disease by providing over

thirty paragraphs of allegations against specific products (with pictures), claims, and claim

elements, and by providing notice of features of the accused products involved in LG’s

infringement. LG cites no authority to support its contention that additional, specific elaboration

is required. LG’s contrary arguments are nothing more than attempts to force American Patents

to prove its case on the pleadings. See Marking Object Virtualization Intelligence, LLC v.

Hitachi Ltd., No. 2:16-cv-01055-JRG, Dkt. 88, slip op. at 5 (E.D. Tex. Sep. 25, 2017) (“At this

stage in the case, the plaintiff is not required to provide an exposition of his legal argument.”)

(internal quotes omitted); Uniloc USA, Inc. v. Avaya Inc., No. 6:15-CV-01168-JRG, 2016 WL

7042236, at *3 (E.D. Tex. May 13, 2016) (concluding that the identification by name of accused

products, description of the accused functionality within the products, and the accused

functionality were sufficient to support a reasonable inference the defendant was liable for direct

infringement of the asserted claims, and that “[r]equiring more would improperly and unfairly

elevate the plausibility standard to a probability standard”).

       B.      LG’s Additional Arguments Regarding the ‘655 Patent and the ‘090 Patent Are
               Unpersuasive

       LG appears to argue that the complaint’s allegations are insufficient because LG believes

it does not infringe—a belief that is, of course, irrelevant at this stage. For example, LG argues

that the complaint’s allegations regarding the ‘655 Patent and the ‘090 Patent are insufficient

because “LG does not sell devices possessing the features depicted in the complaint,” referring to

the Google Home application and the Google Chromecast device. (Mtn. at 9-10). LG is simply

                                                  6
Case 4:18-cv-00673-ALM Document 29 Filed 01/18/19 Page 9 of 27 PageID #: 123




incorrect because LG does sell the devices that American Patents did accuse, the LG G7 Thinq.

And those LG G7 Thinq phones run on the Android operating system, which is specifically

designed to work with and stream to Google Chromecast devices (or televisions with built-in

Chromecast), whether or not the Google Home application is installed, in a manner that infringes

Claim 5 of the ‘655 Patent and Claim 1 of the ‘090 Patent.

       LG also argues that the complaint’s direct infringement allegations as to the ‘655 Patent

and ‘090 Patent are flawed because LG thinks the only alleged act of infringement was selling.

(Mtn. at 8). LG says this is a problem because the exemplary claims from those patents in the

complaint are method claims, yet “[t]he complaint does not allege that LGE itself performs the

patented methods using the accused products.” (Id. at 8, 9). LG is wrong for at least two reasons.

       First, American Patents does allege that LG itself performs that patented methods using

the accused products. LG is not just accused of infringement by selling. Rather, the complaint

alleges that “LG has infringed” those two patents “by making, having made, using, importing,

providing, supplying, distributing, selling, or offering for sale systems utilizing a method.” (Dkt.

1 at ¶¶ 20, 32) (emphasis added). Allegations that LG “uses” the accused products to infringe

identified method claims are necessarily allegations that LG performs the methods recited in

those claims using the accused products. See CreAgri, Inc. v. Pinnaclife, Inc., 2013 WL 11569,

*2 (N.D. Cal. 2013) (denying motion to dismiss direct infringement claim of a method patent

because pleading the use of an accused product was sufficient to imply performance of the

claimed method) (citing Lucent Technologies, Inc. v. Gateway, Inc., 580 F.3d 1301, 1318 (Fed.

Cir. 2009).

       Second, American Patents’ infringement allegations are not limited to infringement of

method claims. American Patents alleges infringement of both the ‘655 Patent and the ‘090


                                                 7
Case 4:18-cv-00673-ALM Document 29 Filed 01/18/19 Page 10 of 27 PageID #: 124




Patent generally, not just infringement of the exemplary claims (Claim 5 of the ‘655 Patent and

Claim 1 of the ‘090 Patent). (Dkt. 1 at ¶¶ 18, 19, 26, 27, 30, 31, 37, 38). Those patents include

multiple apparatus claims that are infringed by LG’s “making, having made, importing,

providing, supplying, distributing, selling, or offering for sale” the accused products, as well as

by LG’s use of the accused products. So it makes sense for American Patents to have alleged

those infringing acts as well.

IV.    THE WELLS PATENTS ARE VALID UNDER SECTION 101

       In just two-and-a-half pages of briefing, LG brazenly attempts to invalidate three United

States patents on a motion to dismiss. Without citing a single case that extends Section 101 to

device patents like the Wells Patents, LG offers a completely novel and unique argument—that

patents involving at least three specific hardware elements that solve problems of the prior art by

using a specific way of locating, identifying, and tracking objects in 3D space are somehow not

eligible for patentability. (Mtn. at 12-14). LG’s argument is incorrect for at least five reasons:

(1) these patents are not directed to an abstract idea under Step 1 of Alice, (2) these patents

provide an inventive concept under Step 2 of Alice, (3) LG inappropriately analyzes only one

claim per patent, (4) LG’s cited cases are inapposite, and (5) fact questions preclude dismissal at

the pleadings stage.

       A. The Wells Patents Are Not Directed to an Abstract Idea Under Step 1

       Under Alice step one, the Wells Patents are clearly not directed to an abstract idea. To

come to the opposite conclusion, LG conducts an erroneous analysis that ignores the specifics of

the claim language, overgeneralizes the Wells Patents, and misapplies the relevant legal

standard—all in violation of controlling Federal Circuit precedent. (Mtn. at 12-14). Under LG’s

reading of the law, virtually every invention of the electronic age—including robots and self-


                                                  8
Case 4:18-cv-00673-ALM Document 29 Filed 01/18/19 Page 11 of 27 PageID #: 125




driving cars—are directed to an abstract idea. LG also ignores important Federal Circuit cases

finding that the kinds of devices claimed by the Wells Patents are not based on abstract ideas.

See, e.g., Trading Techs. Int’l, Inc. v. CQG, Inc., 675 Fed. Appx. 1001, 1004 (Fed. Cir. 2017)

(claims “directed to improvements in existing graphical user interface devices” were not directed

to an abstract idea); Amdocs (Israel) Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1301 (Fed.

Cir. 2016) (claims “tied to a specific structure of various components (network devices,

gatherers, ISMs, a central event manager, a central database, a user interface server, and

terminals or clients)” were not directed to an abstract idea); see also Core Wireless Licensing

S.A.R.L. v. LG Electronics, Inc., 880 F.3d 1356, 1362 (Fed. Cir. 2018) (claims “directed to an

improved user interface for computing devices” were not directed to an abstract idea).

       In addition, LG ignores the prosecution histories of the Wells patents. None of the Wells

patents or any of the parent or grandparent applications leading to the Wells patents were

subjected to Section 101 rejections before the Patent Office. For patents that LG asserts are so

undeniably abstract that they can be invalidated on a motion to dismiss, surely the Patent Office

would have issued at least one prior rejection of them under 101. Moreover, two out of the three

Wells patents issued well after the Alice decision (the ‘543 Patent issued in August of 2015, and

the ‘674 Patent issued in March of 2017), so it cannot be said that the examiner was unaware of

the relevant law.

       Instead of being “directed to” an abstract idea, the Wells Patents are directed to providing

a technological solution to problems found in the prior art. The “Background” sections of the

Wells Patents discuss limitations found in prior art machines designed to “interact” with human

beings. In the prior art, such interaction was limited to the use of electromechanical switches and

touch-screens that were attached to the machine. Both of those types of prior art human-machine


                                                 9
Case 4:18-cv-00673-ALM Document 29 Filed 01/18/19 Page 12 of 27 PageID #: 126




interaction are subject to limitations. Specifically, the size of the interaction area in the prior art

is limited by the size and shape of the machine and the size and shape of any display screen.

(‘584 Patent at 1:46-51, 55-58). Also, the interaction area could not make use of available three-

dimensional space surrounding the machine or any non-planar or discontinuous surfaces of the

machine. Id. The Wells Patents solved these problems of the prior art by providing a specific

technological solution: the use of two separate sensors—a motion sensor and a position sensor—

along with a controller to determine both the location of an object and any movement of that

object within a “virtual input location” in three-dimensional space surrounding the machine.

        For example, the Wells Patents explicitly teach the use of multiple different sensors to

determine location and movement in this three-dimensional space, including lower power

Doppler radar sensors, ultrasonic sensors, IR cameras, cameras, and infrared/laser scan sensors.

(‘584 Patent at 2:39-45). The Wells Patents also explain exactly how these sensors work

together to provide the patents’ concrete, technological solutions to the problems in the prior art.

See, e.g., id. at 2:46-60 (explaining parts of the patented system with Doppler radar theory); 3:4-

12 (explaining how ultrasonic sensors, which utilize sonar signals, work along with radar signals

in the patented system); 3:19-31 (explaining different configurations of Doppler radar used in the

patented system); 4:33-41 (discussing the patented system’s use of an IF frequency signal to

determine distance and velocity); 5:4-6 (explaining the patented system’s use of ultrasonic

sensors); 5:11-12 (explaining that the patented system’s use of multiple sensor devices and

angulation improves resolution and accuracy); 5:53-58 (explaining how the patented system

compensates for any limitations of Doppler radar sensors and ultrasonic sensors); 7:12-19

(explaining where the Doppler radar sensor and the ultrasonic sensor can be placed in the

patented system); 8:20-25 (discussing the patented system’s use of an IR camera sensor); 8:32-


                                                  10
Case 4:18-cv-00673-ALM Document 29 Filed 01/18/19 Page 13 of 27 PageID #: 127




40 (explaining how the IR emitter array works to detect a reflection of a human eye); and 8:51-

61 (explaining the use of an infrared laser scan sensor).

       The claims of the Wells Patents reflect these concrete, technical solutions. For example,

claim 1 of the ‘584 Patent sets forth a specific and concrete apparatus consisting of (1) a position

sensing device for determining a location of a user input actuator at a virtual input location, (2) a

motion sensing device including an electromagnetic transceiver module for detecting motion at

the virtual input location, and (3) a controller coupled to the position sensing device and the

motion sensing device, the controller determining whether a portion of the user input actuator is

within the virtual input location in space defining the virtual input. The dependent claims—

which LG has not addressed at all—add even more specific and concrete details to the apparatus

of Claim 1. See, e.g., Claims 3 (requiring the electromagnetic transceiver module to be a

Doppler radar sensor); 6 (requiring the Doppler radar sensor to be configured for frequency

modulated continuous wave operation); 7 (restricting the beam width of the Doppler radar sensor

between fifteen and twenty degrees); 9 (requiring the camera sensor module to comprise an

infrared emitter and an infrared camera); 11 (requiring the ultrasonic sensor module to include

ultrasonic transceivers); 12 (requiring the ultrasonic sensor module to operate in a range between

38 kHz and 80 kHz); 13 (requiring the position sensing device to include an infrared laser scan

sensor); and 20 (requiring the position sensing device to be an optical sensor).

       The Federal Circuit has consistently found patents with such concrete, technological

solutions to prior art problems to not be directed to an abstract idea. Data Engine Tech. LLC v.

Google, LLC, No. 2017-1135, 2018 WL 4868029 (Fed. Cir. Oct. 9, 2018); Core Wireless

Licensing S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356 (Fed. Cir. 2018); Visual Memory LLC v.

NVIDIA Corp., 867 F.3d 1253 (Fed. Cir. 2017). For instance, the Federal Circuit’s recent


                                                 11
Case 4:18-cv-00673-ALM Document 29 Filed 01/18/19 Page 14 of 27 PageID #: 128




opinion in Data Engine Tech. is instructive. 2018 WL 4868029 at *2. The patents-at-issue in

Data Engine Tech. addressed using a “notebook-tabbed interface, which allows users to easily

navigate through three-dimensional electronic spreadsheets.” Id. at *2. In their description of the

prior art, the patents explained how spreadsheets were difficult to use and navigate, meaning

users typically only mastered a small fraction of the available features. Id. at *1. The district

court granted the defendant’s motion for judgment on the pleadings, holding that the patents

were directed to the abstract idea of “using notebook-type tabs to label and organize

spreadsheets.” Id. at *4. The Federal Circuit reversed, holding that the patents do not recite the

abstract ideas of generically navigating, labeling, or organizing spreadsheets, but rather “require

a specific interface and implementation for navigating complex three-dimensional spreadsheets

using techniques unique to computers.” Id. at *6. The court also highlighted the fact that the

patents “solved [the] known technological problem in a particular way,” which allowed rapid and

easy access to the information on the different spreadsheets. Id.

       The same reasoning applies here. The Wells Patents identify problems with the prior-art

machines designed to “interact” with human beings, such as size limitations, the inability to work

in three-dimensional space, and surface limitations. Then, the Wells Patents provide a “specific

interface and implementation” for addressing these problems, including the aforementioned use

of Doppler radar sensors, ultrasonic sensors, IR camera sensors, and infrared laser scan sensors.

This solution solved a known technological problem in a particular way, which allowed the

implementation of advanced human-machine interaction.

       LG’s arguments that the Wells Patents are directed to an abstract idea are based primarily

on mischaracterizing and over-generalizing the Wells Patents and what they claim in an attempt

to force-fit the facts here into the decisions cited in LG’s motion. (Mtn. at 12-14) (arguing, for


                                                 12
Case 4:18-cv-00673-ALM Document 29 Filed 01/18/19 Page 15 of 27 PageID #: 129




example, that the claims are “directed to the abstract idea of gathering data and processing that

data” and that the supposed “functions” in the claims identified by LG “can be performed by

human thought alone.”) 2 But these caricatures of what the Wells Patents actually claim is what

the Federal Circuit expressly cautioned against in Enfish, LLC v. Microsoft, Corp., 822 F.3d

1327, 1335 (Fed. Cir. 2016) (“The ‘directed to’ inquiry, therefore, cannot simply ask whether the

claims involve a patent-ineligible concept.”). Instead of analyzing what the Wells Patents are

actually directed to, LG uses the improper approach of molding the facts to fit court decisions on

unrelated patents.

       B. The Wells Patents Disclose Several Inventive Concepts Under Step Two

       Under Alice step two, even if somehow the Wells Patents were directed to an abstract

idea under Federal Circuit precedent (they are not), the Wells Patents disclose several inventive

concepts that ensure patent-eligibility. For example, additional inventive concepts include the

concept that using multiple different sensors controlled by a single controller can provide

accurate position detection and motion detection in a three-dimensional space surrounding a

machine. (‘584 Patent at 2:39-45). The Wells Patents explain exactly how these sensors work

together to provide the patents’ concrete, technological solutions to the problems in the prior art.

See, e.g., id. at 3:4-12 (explaining how ultrasonic sensors, which utilize sonar signals, work with

radar signals in the patented system); 4:33-41 (discussing the patented system’s use of an IF

frequency signal to determine distance and velocity); 5:11-12 (explaining that the patented



2
  LG also states that “the Wells patents are similar to claims that the Federal Circuit has held to
be an abstract idea in part because they use function-based claiming.” (Mtn. at 13) (citing Two-
Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329 (Fed. Cir. 2017)). But LG
does not in any way explain how the claims of the Wells patents are similar to the claims found
to be directed to an abstract idea in Two-Way Media. To the extent LG is arguing that the
Federal Circuit has held that function-based claiming is somehow ipso facto directed to an
abstract idea, the Federal Circuit has done no such thing.
                                                 13
Case 4:18-cv-00673-ALM Document 29 Filed 01/18/19 Page 16 of 27 PageID #: 130




system’s use of multiple sensor devices and angulation improves resolution and accuracy); 5:53-

58 (explaining how to compensate for any limitations of Doppler radar sensor and ultrasonic

sensor); 7:12-19 (explaining where the Doppler radar sensor and the ultrasonic sensor can be

placed in the patented system); 8:20-25 (discussing use of an IR camera sensor); and 8:32-40

(explaining how the IR emitter array works to detect a reflection of a human eye in the patented

system).

       Indeed, the Wells Patents enable LG’s smartphones to have a technology where, using a

specific combination of sensors and a controller, the phones can determine location and

movement in a specific three-dimensional context. For example, the accused LG device is able

to determine a user’s location, find their eyes in space, and detect motion of the user’s hand to

automatically take the user’s picture.

       In the face of the detailed specifications of the Wells Patents and their own products’ use

of this technology, LG nonetheless argues that there is no “inventive concept” in the patents

because the required devices “are all generic and thus do not provide any inventive concept.”

LG cites to no evidence that the claimed position sensor, motion sensor, and controller are

generic. Nor does LG support its contention that the devices are arranged in a “conventional”

manner. In short, the evidence that the Wells Patents include an inventive concept plainly

outweighs LG’s unsupported attorney argument.

       C. LG Inappropriately Analyzes Only One Claim Per Patent

       LG also inappropriately only analyzes three claims (one claim per patent), without

providing any justification for using a single representative claim per patent. As noted above in

Section IV.A, the dependent claims, which LG has not addressed, add even more specific and




                                                14
Case 4:18-cv-00673-ALM Document 29 Filed 01/18/19 Page 17 of 27 PageID #: 131




concrete details to the apparatus of Claim 1. LG has provided no logical or legal basis for its

failure to address the dependent claims.

       D. LG’s Cases are Inapposite

       The four relevant cases that LG cites from the Federal Circuit and from this district all

dealt with software claims—in contrast to the claims of the Wells Patents, which use particular

hardware in a novel fashion. (Mtn. at 13-14) (citing Elec. Power Grp., LLC v. Alstom S.A., 830

F.3d 1350, 1351 (Fed. Cir. 2016) (software claims related to “performance monitoring of an

electric power grid by collecting data from multiple data sources, analyzing the data, and

displaying the results”); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1367-68

(Fed. Cir. 2011) (software claims related to “determin[ing] whether an Internet address relating

to a particular transaction is consistent with other Internet addresses that have been used in

transactions utilizing the same credit card.”) (internal citation omitted); Two-Way Media Ltd. v.

Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1333 (Fed. Cir. 2017) (software claims related

to “streaming audio/visual data over a communications system like the internet”); Cellular

Commc’ns Equip. v. AT&T Inc., No. 2:15-cv-00576-RWS-RSP, 2017 WL 2984074, at *4 (E.D.

Tex. June 27, 2017) (software claims related to “power headroom reporting”)). As a result, those

cases are inapposite to analysis of the device claims in the Wells Patents.

       E. Fact Issues Preclude Dismissal on the Pleadings

       American Patents’ pleadings regarding the innovative nature of the Wells Patents raise

questions of fact that preclude dismissal at this pleadings stage. See Berkheimer v. HP Inc., 890

F.3d 1369, 1371 (Fed. Cir. 2018) (“Berkheimer II”). Among other things, the specifications of

the Wells Patents contain copious evidence that various aspects of the Wells Patents were not

“well-understood, routine, or conventional.” Consequently, dismissal at the pleadings stage


                                                 15
Case 4:18-cv-00673-ALM Document 29 Filed 01/18/19 Page 18 of 27 PageID #: 132




would be improper. See Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121,

1125 (Fed. Cir. 2018) (vacating patent eligibility dismissal under Rule 12(b)(6) and reversing

denial of motion to amend complaint). And, to the extent the Court disagrees, American Patents

could amend its complaint to add further examples that demonstrate that none of the elements

that LG calls “routine” (with no evidentiary support whatsoever) are in fact routine.

V.     AMERICAN PATENTS SUFFICIENTLY PLEADED INDIRECT
       INFRINGEMENT

       American Patents has also plausibly alleged indirect infringement. LG argues that the

complaint’s indirect infringement allegations are “threadbare recitals” of the elements that are

“supported by mere conclusory statements.” 3 (Mtn. at 14). For example, LG argues that

American Patents has not plausibly alleged inducement because American Patents has not

“identif[ied] specific examples or actions taken by LGE to advertise, direct, or instruct users to

use the accused products in an infringing manner.” (Mtn. at 15). But American Patents

specifically pleaded that LG committed acts of inducing infringement, including, for example,

“distributing instructions that guide users to use the products in an infringing matter.” (Dkt. 1 at

¶ 72). That alone is sufficient. See, e.g., Cywee Group Ltd. v. Huawei Device Co. Ltd., No.

2:17-cv-495, 2018 WL 3819392, *2 (E.D. Tex. Aug. 10, 2018) (Bryson, J., by designation)

(holding that allegation that “Huawei provides manuals and instructions . . . and/or provides

instructional and support materials on its website that teach and instruct its customers to operate

those products in ways that practice the claimed invention” was sufficient to plead induced

infringement for period in which Huawei had knowledge of the patents-in-suit); Swipe



3
 LG also complains of the “generic nature of the indirect infringement allegations” as
supposedly demonstrated by their being “copied verbatim in each of the eleven complaints
American Patents filed with the Court.” (Mtn. at 17). LG does not cite a single case where a
court looks to a complaint in another case to decide a 12(b)(6) motion.
                                                16
Case 4:18-cv-00673-ALM Document 29 Filed 01/18/19 Page 19 of 27 PageID #: 133




Innovations, LLC v. Ingenico Corp., No. 9:12-cv-127-RC, 2013 WL 12142379, *3 (E.D. Tex.

Jan. 3, 2013) (holding inducement was adequately pleaded by allegations that defendants

engaged in the steps of “advising and directing [of] customers [to infringe using accused

instrumentalities],” “advertising or promoting the use [of accused instrumentalities to infringe],”

and “distributing instructions that guide users to use the [accused instrumentalities to infringe]).

       LG next complains about certain inducement facts being plead “in the alternative.” (Mtn.

at 15). But American Patents is entitled to plead in the alternative, as is any plaintiff. Not

surprisingly, LG provides no authority to the contrary. See Light Transformation Technologies,

LLC v. Light Science Group Corp., No. 2:12–CV–826–MHS–RSP, 2014 WL 935354, *2 (E.D.

Tex. 2014) (“While GE asserts that the use of the phrase[] . . . ‘and/or’ render[s] the complaint

insufficient under the rules, GE fails to provide any persuasive argument that the law requires

that outcome here.”)

       Next, LG turns to the complaint’s allegations of contributory infringement, claiming

these allegations are insufficient. (Mtn. at 16-17). LG first argues that American Patents

improperly alleges that the accused products have “special features” that have no substantial

non-infringing uses. Id. at 16 n.2. According to LG, “the question is not whether the special

features meet those requirements but whether the accused devices as a whole meet those

requirements.” Id. That is wrong. The Federal Circuit has made clear that a special feature of

an accused product can be the basis of a contributory infringement claim. See, e.g., Ricoh Co.,

Ltd. v. Quanta Computer Inc., 550 F.3d 1325, 1337 (Fed. Cir. 2008) (holding that one cannot

“escape liability as a contributory infringer merely by embedding [the infringing component] in a

larger product with some additional, separable feature before importing it and selling it”); see

also i4i Ltd. P’ship v. Microsoft Corp., 670 F.Supp.2d 568, 578 n.5 (E.D. Tex. 2009).


                                                 17
Case 4:18-cv-00673-ALM Document 29 Filed 01/18/19 Page 20 of 27 PageID #: 134




       LG also argues that American Patents’ allegations are “threadbare recitals” of the

required elements. (Mtn. at 17). But American Patents specifically pleaded that the accused

products have special features that have no substantial use other than uses that infringe American

Patents’ patents. (Dkt. 1 at ¶ 74). And American Patents provided examples of such special

features—initiation and/or control of Internet streamed content and advanced virtual input—used

in a manner that infringes the claims of the patents-in-suit. Id. LG says that American Patents

only “defin[es] the allegedly infringing component as ‘features that infringe,’” which according

to LG “does not give fair notice of what the allegedly infringing component is.” (Mtn. at 17).

But American Patents’ contributory infringement pleading plainly refers to two specific accused

features of the accused products. LG simply ignores that those features were identified earlier in

the complaint. See, e.g., Dkt. 1 at ¶ 18 (identifying LG’s G7 Thinq product as one of LG’s

“products and/or systems that allow for initiation and/or control of Internet streamed content”).

       Finally, LG argues that the complaint’s indirect infringement allegations as to pre-suit

conduct should be dismissed because “the complaint includes no allegations to support a claim of

indirect infringement prior to the filing of this suit.” (Mtn. at 18). But American Patents

plausibly alleged that LG was willfully blind to the existence of the asserted patents before the

suit was filed, and an allegation of willful blindness is an allegation of knowledge. See Glob.-

Tech Appliances, Inc. v. SEB S.A., 563 U.S. 754, 770 (2011). As LG acknowledges, American

Patents pleaded that LG had “a policy or practice of not reviewing the patents of others

(including instructing its employees to not review the patents of others), and thus has been

willfully blind of American Patents’ patent rights” in the pre-suit period. Id. (emphasis added).

American Patents alleged knowledge in the pre-filing period because it believes that discovery

will show that LG affirmatively instructed its employees to avoid reading the patents of others.


                                                18
Case 4:18-cv-00673-ALM Document 29 Filed 01/18/19 Page 21 of 27 PageID #: 135




And American Patents has good reason to believe this: as Professor Mark Lemley has explained,

companies like LG are notorious for adopting such policies:

       Virtually everyone does it. They do it at all stages of endeavor. Companies and
       lawyers tell engineers not to read patents in starting their research, lest their
       knowledge of the patent disadvantage the company by making it a willful
       infringer. . . . This intentional ignorance of patent rights in the hands of others
       has led some to label major manufacturers in the IT industries “patent pirates.”

See, e.g., Ex. 2 at 21-22 [M. Lemley, “Ignoring Patents,” 2008 Mich. St. L. Rev. 19 (2008)]

(emphasis added). 4 That is sufficient at the pleading stage. See Fed. R. Civ. P. 11(b)(3)

(allowing allegations of fact on information and belief if they “will likely have evidentiary

support after reasonable opportunity for further investigation or discovery”).

       Indeed, based on the same facts, this Court has previously denied a motion to dismiss the

same allegation. See Script Security Solutions L.L.C. v. Amazon.com, Inc., 170 F. Supp.3d 928,

938 (E.D. Tex. 2016) (Bryson, J., by designation) (“Taking all inferences in Script’s favor, it has

pleaded that defendant took an affirmative action to avoid gaining knowledge of the patents in


       4
          See also Edwin H. Taylor & Glenn E. Von Tersch, A Proposal to Shore Up the
Foundations of Patent Law that the Underwater Line Eroded, 20 Hastings Comm. & Ent. L.J.
721, 737 (1998) (“As matters now stand many companies discourage employees from reading
patents. This presumably lessens the chance that the company will be found to have knowledge
of a patent.”); Dennis Fernandez, Move Over Letterman: Top 10 Most Common IP Management
Mistakes for New Companies, Pat. Strategy & Mgmt., July 1, 2003, at 3 (“Additionally, in many
cases it may be appropriate for companies, as a matter of policy, to discourage looking at issued
patents owned by other entities so as to avoid awareness of potentially infringing patents.”);
Mark A. Lemley & Ragesh K. Tangri, Ending Patent Law’s Willfulness Game, 18 Berkeley
Tech. L.J. 1085, 1100-01 (2003) (“[I]n-house patent counsel and many outside lawyers regularly
advise their clients not to read patents if there is any way to avoid it. What you do know will
certainly harm you, they reason, so it is generally better not to know. Thus, from the perspective
of a potential infringer, ignorance is bliss.”); Timothy B. Lee, It’s Normal for Software
Companies to Ignore Patents, Forbes Contributor post (2/27/2012) (“[A]lmost all software
companies ignore their competitor’s patents.”); Tom Krazit, “Why Tech Companies Want
Engineers To Ignore Patents When Designing Products,” Gigaom, Nov. 2, 2011 (“[S]everal
companies in the tech industry actively discourage their engineers from thinking about whether
concepts and products under development might have already been patented . . . .”) (emphasis
added).
                                                19
Case 4:18-cv-00673-ALM Document 29 Filed 01/18/19 Page 22 of 27 PageID #: 136




suit—ignoring all patents as a matter of policy. . . . Script has sufficiently pleaded inducement . .

. .”) (emphasis added); but see Nonend v. Apple, Inc., Case No. 2:15-cv-00466-JRG-RSP, 2016

WL 1253740, *2-3 (E.D. Tex. Mar. 11, 2016).

VI.    AMERICAN PATENTS SUFFICIENTLY PLEADED WILLFULNESS

       According to LG, American Patents’ willfulness allegations should be dismissed because

they supposedly provide only “conclusory statement[s]” of willful infringement and do not

“allege that LGE had knowledge of the asserted patents prior to the filing of this suit.” (Mtn. at

19). LG’s arguments are wrong—American Patents plausibly alleged willful infringement, and

pre-suit knowledge is not required to state a claim for willfulness. And even if pre-suit

knowledge were required, American Patents has adequately alleged such knowledge.

       A. American Patents Plausibly Alleged That LG Intentionally Infringed

       American Patents plausibly alleged willful infringement by LG. Willfulness requires

proof that the defendant “actually knew or should have known that its actions constituted an

unjustifiably high risk of infringement.” Arctic Cat Inc. v. Bombardier Recreational Products

Inc., 876 F.3d 1350, 1371 (Fed. Cir. 2017) (rejecting challenge to jury instruction on

willfulness). The complaint alleged that LG had knowledge of the patents, that LG’s customers

are directly infringing, and that LG has encouraged (and continues to encourage) them to

infringe. (Dkt. 1 at ¶¶ 11-12, 25, 36, 47, 58, 69, 72-77). These allegations are sufficient to state a

claim for willful infringement at the pleading stage. See, e.g., Script Sec. Sols. L.L.C. v.

Amazon.com, Inc., 170 F. Supp.3d 928, 939 (E.D. Tex. 2016) (Bryson, J., by designation)

(rejecting argument that plaintiff failed to plead facts showing that defendants’ “actions

constituted an unjustifiably high risk of infringement” because plaintiff “has pleaded knowledge




                                                 20
Case 4:18-cv-00673-ALM Document 29 Filed 01/18/19 Page 23 of 27 PageID #: 137




of the patent, that defendants’ customers are infringing, and that the defendants encouraged this

infringement”).

       LG suggests that American Patents’ allegations are flawed because they do not show

“egregious” behavior. (Mtn. at 18). But whether infringing conduct was sufficiently

“egregious” is not an element of willful infringement at all. Instead, “egregiousness” is for the

court to consider in exercising its discretion to enhance damages after the jury’s finding of

willfulness. See Ericsson Inc. v. TCL Communication Tech. Holdings, Ltd., 2018 WL 2149736,

at *8 (E.D. Tex. 2018) (“the jury must decide whether the infringement was intentional, and then

the court must decide whether the intentional conduct was egregious enough to justify enhanced

damages”) (emphasis added).

       Halo did state that enhanced damages awards are meant to be a “sanction for egregious

infringement behavior.” 136 S. Ct. at 1932. But that does not mean egregiousness is an element

of willful infringement. Indeed, “Halo emphasized that subjective willfulness alone—i.e., proof

that the defendant acted despite a risk of infringement that was either known or so obvious that it

should have been known to the accused infringer” is sufficient to establish willfulness and allow

the court to consider enhancing damages. Arctic Cat Inc. v. Bombardier Recreational Products

Inc., 876 F.3d 1350, 1371 (Fed. Cir. 2017) (internal quotes omitted). For that reason, in Ericsson

this Court rejected a defendant’s challenge to the jury’s willfulness verdict specifically because

the defendant’s “assumption that a jury’s willfulness finding cannot stand without egregious or

shocking infringement behavior is inconsistent with the Federal Circuit’s decision in Artic Cat.”

Ericsson, 2018 WL 2149736, at *9.

       B.      Pre-Suit Knowledge Is Not Required to State a Claim for Willfulness

       LG also argues that American Patents’ willful infringement allegation is flawed because,


                                                21
Case 4:18-cv-00673-ALM Document 29 Filed 01/18/19 Page 24 of 27 PageID #: 138




according to LG, willful infringement must be based on pre-suit knowledge of the patents. (Mtn.

at 19). That is not the law: “there is nothing in Halo suggesting that pre-suit knowledge is

required for willfulness. . . . Culpability can arise pre- or post-suit.” Huawei Techs. Co. v. T-

Mobile US, Inc., No. 2:16-CV-00052-JRG-RSP, 2017 WL 1129951, at *4 (E.D. Tex. Feb. 21,

2017), adopted, No. 2:16-CV-52-JRG-RSP, 2017 WL 1109875 (E.D. Tex. Mar. 24, 2017); see

also Plano Encryption Tech., LLC v. Alkami Tech., Inc., No. 2:16-cv-1032-JRG at 13 (E.D. Tex.

Sept. 22, 2017) (“[A]n allegation that a defendant continues its allegedly infringing conduct even

after receiving notice of a complaint is sufficient to at least state a claim for willful

infringement.”).

        For these reasons, even if the complaint contained no pre-suit knowledge allegations,

American Patents has stated a claim for willfulness by pleading that the complaint put LG on

notice of the patents and that LG’s infringement is ongoing. (Dkt. 1 at ¶¶ 18, 19, 25, 30, 31, 36,

41, 42, 47, 52, 53, 58, 63, 64, 69, 72-77). No more is required. See, e.g., Blitzsafe Texas, LLC v.

Volkswagen Grp. of Am., Inc., No. 215-CV-1274-JRG-RSP, 2016 WL 4778699, at *7 (E.D. Tex.

Aug. 19, 2016) adopted No. 2:15-CV-1274-JRG-RSP, 2016 WL 4771291 (E.D. Tex. Sept. 13,

2016) (“The Court also finds the complaint states a claim to post-suit willful infringement… The

complaint alleged that despite these facts, the [] Defendants have not ceased their infringing

activities.”); see also WordCheck Tech, LLC v. Alt-N Techs., Ltd., No. 6:10-cv-457, Dkt. 755, at

3 (E.D. Tex. July 17, 2012) (holding that an allegation of notice of the patents-in-suit and that

continued infringement would be willful is sufficient at the pleading stage).

        C.      Even If Pre-Suit Knowledge Is Required, It Was Adequately Alleged Here

        Even if LG were correct about the law, LG would still lose because American Patents has

adequately pleaded pre-suit knowledge for all of the asserted patents. As LG acknowledges (and


                                                   22
Case 4:18-cv-00673-ALM Document 29 Filed 01/18/19 Page 25 of 27 PageID #: 139




as explained in more detail in Section V, supra), American Patents pleaded that LG had “a policy

or practice of not reviewing the patents of others (including instructing its employees to not

review the patents of others), and thus has been willfully blind of American Patents’ rights under

the patents.” (Mtn. at 18). That is sufficient at the pleading stage. See Fed. R. Civ. P. 11(b)(3)

(allowing allegations of fact on information and belief if they “will likely have evidentiary

support after reasonable opportunity for further investigation or discovery”); see also Blitzsafe

Texas, 2016 WL 4778699, at *6 (discussing applicability of willful blindness to allegations of

pre-suit willful infringement).

VII.   IF NECESSARY, LEAVE TO AMEND SHOULD BE GRANTED

       To the extent that the Court rules that any of American Patents’ claims are not adequately

pleaded, American Patents requests an opportunity to amend its complaint to address any

deficiencies that the Court finds, or, at a minimum, to incorporate its P.R. 3-1 infringement

contentions by reference once those are submitted. “The court should freely give leave [to

amend] when justice so requires.” Fed. R. Civ. P. 15(a); SGIC Strategic Global Inv. Capital, Inc.

v. Burger King Eur. GmbH, 839 F.3d 422, 428 (5th Cir. 2016) (finding an abuse of discretion for

the district court’s failure to grant leave to amend and explaining “the language of this rule

evinces a bias in favor of granting leave to amend, and “[a] district court must possess a

substantial reason to deny a request.”) (citations and internal quotations omitted). “[T]he Rule

‘evinces a bias in favor of granting leave to amend.’” Potter v. Bexar County Hosp. Dist., 195

Fed. App’x 205, 208 (5th Cir. 2006) (quoting Dussouy v. Gulf Coast Inv. Corp., 660 F.2d 594,

597 (5th Cir. 1981)). “The policy of the federal rules is to permit liberal amendment to facilitate

determination of claims on the merits and to prevent litigation from becoming a technical




                                                 23
Case 4:18-cv-00673-ALM Document 29 Filed 01/18/19 Page 26 of 27 PageID #: 140




exercise in the fine points of pleading. Thus, unless there is a substantial reason to deny leave to

amend, the discretion of the district court is not broad enough to permit denial.” Id.

VIII. CONCLUSION

       For the foregoing reasons, the Court should deny LG’s Motion.


Dated: January 18, 2019                       Respectfully submitted,

                                              /s/ Zachariah S. Harrington
                                              Matthew J. Antonelli
                                              Texas Bar No. 24068432
                                              matt@ahtlawfirm.com
                                              Zachariah S. Harrington
                                              Texas Bar No. 24057886
                                              zac@ahtlawfirm.com
                                              Larry D. Thompson, Jr.
                                              Texas Bar No. 24051428
                                              larry@ahtlawfirm.com
                                              Christopher Ryan Pinckney
                                              Texas Bar No. 24067819
                                              ryan@ahtlawfirm.com
                                              Michael D. Ellis
                                              Texas Bar No. 24081586
                                              michael@ahtlawfirm.com

                                              ANTONELLI, HARRINGTON
                                              & THOMPSON LLP
                                              4306 Yoakum Blvd., Ste. 450
                                              Houston, TX 77006
                                              (713) 581-3000

                                              Stafford Davis
                                              State Bar No. 24054605
                                              sdavis@stafforddavisfirm.com
                                              Catherine Bartles
                                              Texas Bar No. 24104849
                                              cbartles@stafforddavisfirm.com
                                              THE STAFFORD DAVIS FIRM, PC
                                              The People’s Petroleum Building
                                              102 N College Ave., 13th Floor
                                              Tyler, Texas 75702
                                              (903) 593-7000


                                                 24
Case 4:18-cv-00673-ALM Document 29 Filed 01/18/19 Page 27 of 27 PageID #: 141




                                   Attorneys for American Patents LLC




                                     25
